Citation Nr: 1505547	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  06-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, including as secondary to his service-connected posttraumatic stress disorder (PTSD) or atherosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2008, the Veteran testified during a hearing before an Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In March 2009, the Board adjudicated claims for an earlier effective date for a PTSD rating and entitlement to service connection for skin cancer, and remanded the current claim for further development.  

In August 2011, VA informed the Veteran that the Acting Veterans Law Judge that had performed his hearing was no longer at the Board, and offered him the opportunity to have a new hearing.  Later that month, the Veteran indicated that he wanted such a hearing.  

In November 2011, the Board remanded this matter so that the Veteran could receive his requested hearing.  

In a July 2014 letter, the RO informed the Veteran that a hearing had been scheduled for him in August 2014.  The Veteran failed to attend that hearing.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issues on appeal, other than additional VA medical records and a May 2014 VA examination.  The Agency of Original Jurisdiction (AOJ), however, considered this evidence and subsequently readjudicated this matter in a July 2014 supplemental statement of the case.  As such, the Veteran is not prejudiced by the Board's review of this evidence.
 

FINDING OF FACT

The most probative evidence of record does not show that erectile dysfunction is causally or etiologically related to service or caused or aggravated by his service-connected PTSD or atherosclerotic heart disease.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for erectile dysfunction, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2006 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim.  A May 2011 letter also provided information regarding supporting a claim on a secondary basis and his and VA's respective responsibilities in obtaining such evidence and information.  That letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The AOJ readjudicated the Veteran's claim in July 2014, curing any timing error regarding the VCAA notice letters.  The Board also notes that the Veteran demonstrated actual knowledge of how to support his claims for service connection, as demonstrated by his October 2008 hearing testimony as to his erectile dysfunction starting in or shortly after service and through his October 2008 and July 2014 statements of accredited representative in appealed case.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as, post-service VA and private treatment records have been obtained and considered.  The Veteran has also provided private medical records and has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  The Board also notes that the RO accomplished the development ordered in both the March 2009 Board remand (for a VA examination) and the November 2011 Board remand (to provide an opportunity for a new hearing - scheduled for August 2014), both of which will be further discussed below.  

The Veteran underwent multiple VA examinations, including in February 2007 (with an addendum medical opinion in May 2009) and May 2014.   The VA medical opinion providers provided specific findings referable to the Veteran's erectile dysfunction.  The Board finds that such VA medical opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in October 2008, the Veteran had the opportunity to set forth his contentions during a hearing before an Acting Veterans Law Judge.  As noted in the Introduction, the AOJ gave the Veteran an opportunity to obtain a new hearing, with another Veterans Law Judge, but failed to appear for his scheduled hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2008 hearing, the Acting Veterans Law Judge noted the issue on appeal.  Additionally, the Veteran provided testimony as to the chronicity of his claimed erectile dysfunction, as developing shortly after service, and how he believed it developed due to his PTSD.  Not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The Acting Veterans Law Judge specifically requested information regarding when it started, whether any of the Veteran's physicians had told him that his disorder developed due to service, and whether the Veteran had submitted that evidence supportive of his claim.  The Acting Veterans Law Judge further ordered additional development, which as discussed above has been accomplished.  Nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim. The Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

The Board notes that the Veteran did not raise his theory of entitlement to erectile dysfunction as secondary to his atherosclerotic heart disease until after the October 2008 Board hearing.  As such, that theory could not have been discussed at that time.  However, the AOJ provided notice of how to support such a claim in May 2011 and June 2012 letters.  Also, the Veteran has demonstrated understanding of how to support such a claim, as shown in the July 2014 statement of accredited representative in appealed case.  The Board again notes that the Veteran also received an opportunity for a new hearing, but failed to appear for his scheduled hearing.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Applicable Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

III. Factual Background and Analysis

The Veteran contends that his erectile dysfunction began towards the end of service or right after service.  He alternatively contends that it developed due to either his service-connected PTSD or atherosclerotic heart disease, to include as due to the medications that he uses to treat such disorders.
 
There is no question as to whether the Veteran currently has erectile dysfunction.  (February 2007 and May 2014 VA examinations).  The question before the Board is whether it caused or aggravated by service or his service connection PTSD or atherosclerotic heart disease. 

A.  Direct Service Connection 

As to the Veteran's claim that it developed during service, the service treatment records do not document any complaints of, or treatment for, erectile dysfunction.  Rather they document multiple treatments for various disorders indicative of sexual activity.  (March - April 1966, August - October 1966).  The September 1967 separation examination was negative for genitourinary disorders.

Following his November 1967 separation from service, the Veteran has reported having at least three biological children, including one born in November 1970, who unfortunately died.  (November 1970 death certificate; March 2006 PTSD VA examination; April 28, 2006 VA medical record).  Additionally, a November 1993 reserve examination again found a normal genitourinary system.  

During his June 2003 heart VA examination, the examiner noted that the Veteran had erectile dysfunction in a progressive degree for three years.  Similarly, during his February 2007 genitourinary VA examination, the Veteran reported problems over the last three years with absence of erections, though he indicated some problems prior to that, he was able to maintain an erection and penetration during intercourse.  In an April 25, 2008 VA medical record, he reported that he has had difficulty obtaining and maintaining erections for the past 10 years.

Given the above evidence, the Board finds that the Veteran's reports of chronic erectile dysfunction since service, or shortly thereafter, are not credible.  As demonstrated above, although the Veteran has claimed a history of chronicity, the service treatment records document a history of active sexual activity and he had at least three children following service, including one that was conceived within a couple of years subsequent to his discharge.  His post-service November 1993 reserve examination showed a normal genitourinary system.  Furthermore, prior to the current claim, he reported to his June 2003 VA examiner that he had only had erectile dysfunction for the past three years.  Indeed, in April 2008, he also reported that he had difficulty only for the past 10 years.  Those in-service and post-service medical records and statements carry far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now several years past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. at 25 (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Additionally, the Veteran did not make any sort of complaint regarding erectile dysfunction to a medical provider until decades following his discharge form service.  Indeed, the Veteran himself has reported that although he had erectile dysfunction since Vietnam, or shortly thereafter, he did not seek help until later in life.  (April 2007 Dr. J.W. Daily record; May 2014 VA examination).  Essentially, the Veteran claims that although he had previously been sexually active in service, and was only 20 years old at the time of his separation from service, he did not seek treatment for erectile dysfunction for at least 20 years.  The passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board further notes that no medical evidence of record ties the Veteran's erectile dysfunction to his service.  Rather, the February 2007 genitourinary VA examiner noted that, following review of the Veteran's lab tests and claims file, there was evidence of "LOW TESTOSTERONE LEVEL AND A HISOTRY OF HEAVY ALCOHOL ABUSE UNTIL 08/06.  IT IS MORE LIKELY TNAN [sic.] NOT THAT THESE TWO FACTORS CAUSED HIS ED [erectile dysfunction]."

Although other medical opinions are of record, including from other VA medical opinion providers and private physician, Dr. J.W. Dailey, none of those opinions tie the Veteran's erectile dysfunction to service.  

The weight of the probative evidence demonstrates that the Veteran does not have erectile dysfunction directly due to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for erectile dysfunction as directly due to service is denied.

B.  Secondary Service Connection 

The Veteran has alternatively claimed that his erectile dysfunction developed due to or was aggravated by his service-connected PTSD or atherosclerotic heart disease, including the medications he receives to treat such disorders.  

There are multiple medical opinions of record addressing this question; however, as will be explained herein, the Board finds that the most probative medical evidence of record does not support finding that the Veteran's erectile dysfunction was caused or aggravated by his service-connected disabilities.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In the present case, the only positive medical evidence of record was provided by Dr. J.W. Dailey.  The Board first notes that in the December 2005 letter, Dr. J.W. Dailey only noted that the Veteran had received treatment for erectile dysfunction and that his  "chronic multiple medical problems have contributed to this decline in performance".  That letter does not indicate whether or not either the PTSD or atherosclerotic heart disease was a factor. 

The only relevant medical opinion evidence from Dr. J.W. Dailey was an April 2007 letter, wherein he noted the Veteran's claim that his erectile dysfunction began following combat in Vietnam and reported that:

[m]ust consider the fact that his medications for treatment of post-traumatic stress disorder could be causing his Erectile dysfunction versus post-traumatic stress disorder itself.  Overall side effect profile of Effexor and or gabapentin is low for Erectile dysfunction AND the symptoms of Erectile dysfunction preceded use of those medications - corroborating more cause and effect secondary to the neurosis of post-traumatic stress disorder.  Patient also noted to have "heavy alcohol abuse" as described by VA, but rather drinks only socially.

The Board finds that such evidence is, at most, only obliquely supportive of the Veteran's claim.  Dr. J.W. Dailey basically indicates that there is a low possibility of erectile dysfunction being a side effect of two of the Veteran's medications.  He then essentially states that the low probability of this side effect corroborates finding that erectile dysfunction is due to his PTSD.  Dr. J.W. Dailey did not otherwise provide any explanation as to how he medically determined that PTSD was the cause of the erectile dysfunction.  

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The Board further notes that Dr. J.W. Dailey did not indicate what medical evidence he reviewed in reaching his conclusion.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Furthermore, Dr. J.W. Dailey relied on a faulty medical history.  He reported that, in reference to a February 2007 VA examination that will be discussed herein, the VA examiner had noted the Veteran's "heavy alcohol abuse" as one likely cause of his erectile dysfunction.  Dr. J.W. Dailey, however, claimed that the Veteran only drank socially.  Such a claim is contravened by the medical evidence of record. A January 2005 Trinity Psychiatry Clinic noted a history of alcohol abuse.  VA medical records similarly document reports of alcohol abuse.  For example, an April 24, 2006 VA medical record documented a history of alcohol abuse, per the Veteran's own history.

Given the above noted problems with Dr. J.W. Dailey's medical opinions, the Board finds that such opinions should not be given much weight.  

In contrast to those medical opinions of Dr. J.W. Dailey, the Board finds that the VA medical opinions are more probative and credible.  Each opinion (from February 2007, May 2009 and May 2014) was based on both examination of the Veteran (or prior examination findings for the May 2009 VA addendum opinion) and review of the claims file.  Additionally, each VA medical opinion provider gave a clear opinion as to the Veteran's claims, with an explanation as to how he or she reached his or her respective opinion.  Each VA medical opinion also included greater detail and was based on a more accurate medical history than the ones given by Dr. J.W. Dailey.

Following examination of the Veteran, to include review of laboratory testing, and a review of the claims file, the February 2007 genitourinary VA examiner found that the Veteran had a low testosterone level and a history of heavy alcohol abuse until August 2006.  The examiner determined that both low testosterone level and a history of heavy alcohol abuse were more likely than not the factors that caused erectile dysfunction, rather than PTSD.  

Similarly, the May 2009 VA medical opinion provider, who provided an addendum to the February 2007 VA examination, noted that an April 2008 VA medical record showed that the Veteran claimed that he had been having difficulty obtaining and maintaining erections for the past 10 years.  Following review of the medical evidence, the VA medical opinion provider noted that the Veteran did not start taking medication for PTSD until after his coronary artery bypass graft (CABG), which was not until approximately five years after his reported onset of erectile dysfunction.  Furthermore, he noted that the Veteran had been on several different medications for PTSD, but had had no change in his erectile dysfunction symptoms, regardless of the medication, even though some of those medications had a low incidence of erectile dysfunction.  

The May 2009 VA medical opinion provider opined that the Veteran "has significant risk factors for [the] development of erectile dysfunction including known vascular disease...low testosterone level, obesity, history of heavy alcohol usage and a remote smoking history."  He determined that it was less likely than not that the Veteran's erectile dysfunction was chronically worsened or aggravated by his PTSD, to include the medications that treated it.  

In May 2014, the Veteran also underwent a male reproductive system conditions VA examination.  The Veteran reported that he first noticed a moderate problem maintaining erections in his 20's, but that since his mid-40's (about 1990) he had complete absence of erections.  He further reported that his heart disease began at 48, with his CABG.

The May 2014 VA examiner found that the Veteran had a multifactorial etiology for his erectile dysfunction.  He explained that according to the medical reference UpToDate: "In addition to age, the best predictors of erectile dysfunction are diabetes mellitus, hypertension, obesity, dyslipidemia, cardiovascular disease, smoking, and medication use."  The examiner determined that the Veteran had multiple risk factors for the development of erectile dysfunction.  However, according to the Veteran's stated history, which was correlated by his wife and
a review of the claims file, the erectile dysfunction was complete and total prior to the onset of his heart disease.  The Board, parenthetically, notes that a December 1989 reserve service record showed that, following testing, there was no evidence of heart disease at that time; also that a February 27, 2009 VA medical record noted that though the Veteran had not smoked for years, he previously had a two to three pack per day history of smoking.  The May 2014 examiner thus found that it was unlikely that the Veteran's heart disease caused or aggravated his erectile dysfunction.  

The Veteran's and his representative's statements are the only evidence of record supportive of his claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, i.e., whether the Veteran's erectile dysfunction was either caused or aggravated by his service-connected PTSD or atherosclerotic heart disease, such a question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning a medical diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

As the preponderance of the probative medical evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The Veteran's claim for service connection for erectile dysfunction, secondary to either his atherosclerotic heart disease or PTSD, is denied.  


ORDER

Service connection for erectile dysfunction, to include as secondary to PTSD or atherosclerotic heart disease, is denied.


____________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


